          Case 1:20-mj-13007-UA Document 13 Filed 12/07/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    o.
-----------------------------------------------------------------X

 UNITED STATES OF AMERICA,                                                      CONSENT TO PROCEED BY VIDEO OR
                                                                                TELE CONFERENCE
                             -against-
                                                                           20MA -CR-13O0) ( )

 INGRID TORRES-LABOY

                                                Defendant(s) .
-----------------------------------------------------------------X


Defendant      Ingrid Torres-Laboy                      hereby voluntarily consents to
participate in the following proceeding via_ videoconferencing or L teleconferencing:

X        Initial Appearance Before a Judicial Officer

         Arraignment (Note : If on Felony Information, Defendant Must Sign Separate Waiver of
         Indictment Form)

X        Bail/Detention Hearing

         Conference Before a Judicial Officer



 /s authorized electronic signature


Defendant's Signature                                                Defendant's Counsel' s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

                                                                     Sarah M. Sacks
Print Defendant's Name                                               Print Counsel's Name



This proceeding was conducted by reliable video or telephone conferencing tech no ogy.
December 7, 2020

Date
